Title: From Thomas Jefferson to Mr. Grillette, 9 January 1805
From: Jefferson, Thomas
To: Grillette, Mr.


                  
                     Washington Jan. 9. 05 
                  
                  Th: Jefferson presents his salutations to mr Grillette and incloses him the statement of the Secretary at war as to the case of Made. Conway, which will let him see that it is not in the power of the executive government to give any relief. if he shall be so kind as to convey this information to Made. Conway he prays him to convey also the expressions of the regrets of Th:J. that the case does not admit of his being useful to her.
               